PER CURIAM.
The appellant complainant herein having filed a pro se notice of appeal from an order of the Unemployment Appeals Commission affirming a decision of the Appeals Referee holding the complainant disqualified from receiving benefits for having voluntarily left his employment without good cause attributable to his employer and having submitted the same upon a pro se letter requesting examination of the record, we consider the same as an appeal and brief filed. Thereupon: (1) the motion of the appellee Unemployment Appeals Commission to dismiss is denied, and (2) upon review of the record, we find no apparent basis for reversal and, accordingly, the order appealed is affirmed.
Affirmed.